Citation Nr: 1139215	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 2001, for a grant of service connection for a right shoulder disability.  

2.  Entitlement to an initial rating in excess of 60 percent for a right shoulder disability.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to August 1963 and from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal is REMANDED directly to the RO based on the Veteran's representation by an attorney.  VA will notify the appellant if further action is required on his part.


REMAND

Following the certification of this appeal to the Board, additional medical evidence pertinent to the appellate issues was submitted directly to and received by the Board, without a waiver for its initial review by the RO.  Ordinarily, the Board would solicit a waiver from the Veteran, but because other reasons dictate that this appeal be remanded, the Board directs the RO to consider that evidence initially on remand.
As indicated in the Introduction above, the Veteran has advanced a claim of TDIU entitlement.  That claim has not been appropriately developed or adjudicated by the RO to date.  Remand is required to permit the RO to undertake necessary procedural and evidentiary development as to the claim for TDIU entitlement, to include obtaining a medical opinion as to whether the Veteran's right shoulder disorder renders him unemployable.  See 38 C.F.R. § 19.9 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record; when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  

The Veteran further contends that an initial rating in excess of 60 percent is warranted for his right shoulder disorder on the basis of both schedular and extraschedular criteria.  Review of the assembled medical data fails to indicate whether flail shoulder is present or absent.  This question was not directly addressed on any recent VA medical examination.  Moreover, there is competent, credible medical opinion from an examining VA physician, who evaluated the Veteran's right shoulder in September 2009 during the course of a VA examination, that solely on the basis of his right shoulder disability and resulting physical limitations he was permanently unable to return to his job as a truck driver.  That opinion relating to individual unemployability and the effect of the Veteran's right shoulder on his employment is so significant that in the Board's opinion it warrants referral of the claim for extraschedular entitlement under either 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16(b) to the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service for input.  Remand is required to permit a further VA medical examination to be undertaken and to refer the question of extraschedular entitlement to the appropriate VA official.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Comply with the VA's duty to notify and assist the Veteran with respect to the claim advanced for TDIU entitlement.

2.  Thereafter, afford the Veteran a VA medical examination in order to assess the nature and severity of his service-connected right shoulder disorder and his ability to obtain and maintain gainful employment solely on the basis of that disability.  The Veteran's VA claims folder in its entirety should be provided to the VA examiner in conjunction with the examination.  The examination should include a clinical examination and all diagnostic testing deemed necessary by the examiner.  The VA examiner is specifically requested to address the question of whether the Veteran head of the humerus is present or absent, otherwise referred to as flail shoulder.  

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a complete rationale for the opinion furnished:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability involving his right shoulder precludes substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age and without regard to any non-service connected disabilities?

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim.

4.  Submit to the Director, Compensation and Pension Service, or the Under Secretary for Benefits, the matter of whether an extraschedular rating of increased disability for service-connected right shoulder disability under 3.321(b) is warranted or entitlement to an extraschedular TDIU under 4.16(b).  This submission must include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on whether an initial rating in excess of 60 percent for right shoulder disability should be awarded on an extraschedular basis.

5.  Following the receipt of the Under Secretary or Director's response, adjudicate the issues of entitlement to an initial schedular or extraschedular rating in excess of 60 percent for a right shoulder disorder;  schedular or extra schedular entitlement to TDIU; and entitlement to an earlier effective date for service connection for a right shoulder disorder.  Base those adjudications on all of the pertinent evidence of record, including that submitted since entry of the supplemental statement of the case of December 2009, and all pertinent legal authority.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


